PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,161,893
Issue Date: 24 April 2012
Application No. 12/505,878
Filing or 371(c) Date: 20 Jul 2009
For: CORRUGATED PALLET, SUPER CORE, AND PALLET LOCKING METHOD

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petitions under 37 CFR 1.378(b) filed November 19, 2020, to accept the unintentionally delayed payment of maintenance fees for the above-identified patent.

The petitions under 37 CFR 1.378(b) are DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. 

The above-identified patent issued on April 24, 2012. The grace period for paying the maintenance fee due at 3.5 years expired on April 25, 2016. Furthermore, the 7.5-year maintenance fee was due no later than April 24, 2020. 

On November 19, 2020, petitioners filed the present petitions under 37 CFR 1.378(b) to accept the unintentionally delayed payments of the 3.5-year and 7.5-year maintenance fees, accompanied by $1000 maintenance fee due at 3.5 years, $1880 maintenance fee due at 7.5 years and two petition fees each in the amount of $1050. Registered patent practitioner, Mark Murphey Henry signed the petitions. Additionally, petitioners submitted a Power of Attorney to Prosecute Applications Before the USPTO (Form PTO/AIA /80) by assignee, Amerigreen Worldwide, LLC (“Amerigreen”), revoking all previous powers of attorney given and appointing the practitioners associated with Customer Number 63676 (i.e., Mark Henry of The Henry Law Firm). Werner Hugo, signed the power of attorney form as an authorized agent for Amerigreen. 

This patent issued from an application filed before September 16, 2012. Applications filed before September 16, 2012, are subject to the former requirements of 37 CFR 1.32, 1.33, 3.71 and 3.73 (pre-AIA ). A power of attorney by the assignee of the entire interest revokes all powers given if the assignee establishes it right to take action as provided in pre-AIA  37 CFR 3.71 and pre-AIA  37 CFR 3.73(b). See MPEP 324. The establishment of ownership by the assignee must be submitted prior to, or at the same time as, the paper requesting or taking action is submitted (i.e., power of attorney). If the submission establishing ownership is not present, the action sought to be taken will not be given effect. See MPEP 324.

Petitioner did not provide a statement under pre-AIA  37 CFR 3.73(b) (Form PTO/SB/96 or its equivalent) previously or with the power of attorney form filed November 19, 2020. In the absence of a statement under pre-AIA  37 CFR 3.73(b), assignee, Amerigreen, has not established ownership to take action in this patent. Therefore, the Office will not give effect to the revocation and appointment of power of attorney filed November 19, 2020. See MPEP 324. Accordingly, Mark Murphey Henry, a patent practitioner who is not of record, may sign the petition acting in a representative capacity under the provisions of pre-AIA  37 CFR 1.33(b)(2). 

The Office further notes petitioners did not submit a change of correspondence address with the petitions. Accordingly, the Office will continue to mail all correspondence to the address of record (Spencer Fane LLP, 1000 Walnut Street, Suite 1400, Kansas City, MO 64106). As a one-time courtesy, the Office will mail a copy of this decision to the correspondence address associated with Customer Number 63676. If the assignee wishes to take action in this patent, appoint new power of attorney, and change the correspondence address, assignee should submit the enclosed forms PTO/SB/81A and PTO/SB/96.1

37 CFR 1.378(a) provides that the Director of the Office may accept the payment of any maintenance fees due on a patent based on an expiration of the patent if, upon petition, the delay in payment of the maintenance fees is shown to the satisfaction of the Director of the Office to have been unintentional. A petition to accept an unintentionally delayed payment of a maintenance fee under 37 CFR 1.378(b) must include the following: 

The required maintenance fee set forth in § 1.20(e) through (g); 
The petition fee as set forth in § 1.17(m); and 
A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The petitions do not satisfy requirement (3). 

Specifically, petitioners did not meet the requirement of 37 CFR 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, the Director is requiring additional information as to whether the entire delay was unintentional.

If a petition under 37 CFR 1.378(b) is filed more than two years after the date of expiration for nonpayment of a maintenance fee, the USPTO will require a statement containing additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). In this instance, a petition under 37 CFR 1.378(b) was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioners must provide sufficient information regarding the facts and circumstances surrounding the delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

There are three periods of delay the Office considers in its evaluation of a petition under 37 CFR 37 CFR 1.378(b): 

The delay in timely paying the maintenance fee that resulted in the expiration (i.e., due date to expiration);
The delay in filing an initial petition pursuant to 37 CFR 1.378(b) (i.e., date of discovery of expiration to filing of initial petition); and
The delay in filing a grantable petition pursuant to 37 CFR 1.378(b) (i.e., date of decision dismissing petition to filing grantable renewed petition). 

The USPTO requires additional information as to circumstances surrounding the first period of delay, which resulted in the failure to pay the 3.5-year and 7.5-year maintenance fees timely and the second period of delay, from the date of discovering the patent had expired for failure to pay the maintenance fee timely to the filing of the present petitions pursuant to 37 CFR 1.378(b). In particular, petitioners must submit a signed statement stating if petitioners were aware of the need to pay maintenance fees at three separate intervals. The statement must identify the party or parties who were responsible for tracking and timely paying the 3.5-year and 7.5-year maintenance fees. If an agreement existed between petitioners and a third party regarding notification and payment of the maintenance fees, petitioners must explain their understanding of such agreement. If a third party was involved, petitioners or practitioner should contact the party responsible for payment of the maintenance fees (if other than petitioners) and set forth the facts that led to nonpayment. No documentary evidence is required. Rather, petitioners or the patent practitioner may provide a statement setting forth the information obtained from these further inquiries. Additionally, the statement must address in detail when and how petitioners discovered the patent had expired for failure to pay the 3.5-year maintenance fee and discuss the delay that occurred from when petitioners learned that the patent had expired until the filing of the petitions under 37 CFR 1.378(b).

The party whose delay is relevant is the party having the right or authority to make the maintenance fee payments in the above-identified patent during the relevant periods. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional. 

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not paid timely until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378. See MPEP 2590(I).

When addressing the delay, petitioners are reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioners changed their mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioners’ failure to carry the burden of proof to establish that the entire delay was unintentional may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to pay the maintenance fees timely. 

To reinstate the patent, petitioners must submit: (1) a renewed petitions under 37 CFR 1.378 (see enclosed Form PTO/SB/66) and additional information in the form of a signed statement explaining in detail that the entire delay in timely paying the 3.5-year and 7.5-year maintenance fees. If the petitions are being submitted on behalf of an assignee, petitioner must provide a statement under pre-AIA  37 CFR 3.73(b). Petitioners are NOT required to resubmit the 3.5-year and 7.5-year maintenance fees NOR pay an additional petition fee for the filing of renewed petitions.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571) 273-8300 
ATTN: Office of Petitions

By Internet:	EFS-Web2

Questions concerning this decision may be directed to the undersigned (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures: Petition Form PTO/SB/66, Statement under 37 CFR 3.73(b) Form PTO/SB/96, and Patent – Power of Attorney Form PTO/SB/81A


Cc:	Spencer Fane LLP1000 Walnut StreetSuite 1400Kansas City MO 64106




    
        
            
    

    
        1 Form PTO/SB/81A may be used to appoint a power of attorney and change the correspondence address of record in a patent resulting from an application filed before September 16, 2012, and must be signed by the applicant or the assignee. If the form is signed by the assignee, compliance with pre-AIA  37 CFR 3.71 and 3.73 is required by filing a statement under 37 CFR 3.73(b) (Form PTO/SB/96 or equivalent).
        
        2 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).